DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found both persuasive and non-persuasive respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.   Applicants amendments resolve the previous rejections under Rule 112.  With regard to applicant’s argument that the claim language requires the coupling interface to perform tasks not done in romero – the use of the “or” only requires that one of the two limitations are met.  Please see below for examiner’s interpretation of the claim language and how the prior art continues to meet it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romero (US 2016/0064117).
Regarding claim 1, Romero discloses a heart pump device comprising an implantable heart pump (e.g. Fig. 1A, #102); a line comprising a plurality of wires, the wires including a first and second wire (e.g. ¶¶ 21 – element 27, where the cable may include a plurality of wire strands); and a controller for controlling the heart pump (e.g. Fig. 1A, #104), wherein the controller and the heart pump are connected to one another by way of the line (¶¶ 30 – “exemplary cable includes a redundant set of wires, and accordingly, includes a total of six insulated conductors”), wherein the controller is configured to supply the heart pump with electrical power by way of the first wire included in the wires of the line (e.g. ¶¶ 21 – “provide power” - where power must be provided through at least a first wire of the line), wherein the controller and the heart pump each comprise a coupling interface, wherein the coupling interface of the controller and coupling interface of the heart pump are configured (where the examiner notes the “or” requires one limitation or the other) to uncouple the electrical signals from the first wire (e.g. ¶¶ 21 – bulkhead connector; additionally: “a clinician can surgically replace the cable and/or medical device while leaving the implanted module in place” – which would require a coupling interface at the pump as well – and further where the examiner is of the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as mentioned above).
Regarding claim 15, Romero discloses an operating method for a heart pump device, the heart pump device including an implantable heart pump (e.g. Fig. 1A, #102) and a controller for controlling the heart pump (e.g. Fig. 1A, #104), wherein the controller and the heart pump are connected to one another by way of a line with a plurality of wires including a first and second wire (e.g. ¶¶ 21 – element 27, where the cable may include a plurality of wire strands ¶¶ 30 – “exemplary cable includes a redundant set of wires, and accordingly, includes a total of six insulated conductors”), wherein the controller is configured to supply the heart pump with electrical power by way of the first wire of the wires (e.g. ¶¶ 21 – “provide power” - where power must be provided through at least a first wire of the line), wherein the controller and the heart pump each comprise a coupling interface (e.g. ¶¶ 21 – bulkhead connector; additionally: “a clinician can surgically replace the cable and/or medical device while leaving the implanted module in place” – which would require a coupling interface at the pump as well), wherein the coupling interface of the controller and coupling interface of the heart pump are configured (where the examiner notes the “or” requires one limitation or the other) to uncouple the electrical signals from the first wire (e.g. ¶¶ 21 – bulkhead connector; additionally: “a clinician can surgically replace the cable and/or medical device while leaving the implanted module in place” – which would require a coupling interface at the pump as well – and further where the examiner is of the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as mentioned above), the method comprising: transferring electrical power from the controller to the heart pump by way of the first wire, coupling an electrical signal into the first wire through the coupling interface of the controller or the coupling interface of the heart pump in order to transfer data between the controller and the heart pump, and uncoupling the electrical signal from the first wire through the coupling interface of the heart pump or the coupling interface of the controller (e.g. ¶¶ 21 – “provide power” - where power must be provided through at least a first wire of the line.  The examiner is of the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as cited above).
Regarding claim 2, Romero discloses the heart pump is configured to be powered by electrical power received by the first and second wire, wherein the coupling interface of the controller and the coupling interface of the heart pump are configured to couple a further plurality of electrical signals for transferring data between the controller and the heart pump into the second wire (e.g. ¶¶ 36 – where different conductors are used for different signals dependent on frequency).
Regarding claim 3, Romero discloses the controller and the heart pump are configured to transfer data from the heart pump to the controller by way of the coupling interface of the controller and the coupling interface of the heart pump and by way of the first and/or a second wire of the line (e.g. ¶¶ 4 – “driveline cable can also be configured for data communication and control functions” and further where the examiner maintains the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as cited above).
Regarding claim 4, Romero discloses the controller and the heart pump are configured to transfer data from the controller to the heart pump by way of the coupling interface of the controller and the coupling interface of the heart pump and by way of the first and/or a second wire of the line (e.g. ¶¶ 21 - “provide … control signals from the module to the device” and further where the examiner maintains the position that when the bulkhead connector is connected, the data transmission is considered coupled into the first wire and uncoupled when the bulkhead connector is disconnected when the cable is replaced as cited above).
Regarding claim 9, Romero discloses the first wire and/or a second wire of the line is connected to a motor of the heart pump, wherein the heart pump is configured to be supplied with the electrical power by way of the first or second wire for conveying blood of a patient (e.g. ¶¶ 21 – “provide power” - where power must be provided through at least a first wire of the line).
Regarding claim 10, Romero discloses the power may be provided with AC current (e.g. ¶¶ 10) and further, the motor may be a three phase motor requiring three motor currents (e.g. ¶¶ 30).
Regarding claim 13, Romero discloses data exchanged between the controller and the heart pump by way of the electrical signals are patient data or operating parameters (e.g. ¶¶ 21 – data and or control signal).
Regarding claim 14, Romero discloses the carrier frequency signal comprises a frequency of at most 10 MHz – where the examiner notes the frequency could be about 20KHz which is less than 10 Mhz (e.g. ¶¶ 10).
Regarding claim 17, Romero discloses the heart pump is configured to be supplied with alternating current (e.g. ¶¶ 21 – 16 V AC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Merritt et al. (US 2003/0065366).  Romero discloses the shared subject matter as indicated above with respect to claims 2-4; however, Romero fails to expressly disclose a modulator connected to the coupling interface configured to modulate a carrier frequency for generation of the electrical signals as claimed.  In the same field of endeavor, Merritt discloses the modulation of a carrier frequency on a data signal line in order to communicate with a FSK data bit stream with a preamble, data and error checking data bits (e.g. ¶¶ 1104).  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date, to substitute the modulation of a carrier frequency as taught by Merritt into the device of Romero, in order to yield the predictable results of transmitting data via a FSK data bit stream with a preamble, data and error checking data bits protocol. 
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Melodia et al. (US 2018/0000344).  Romero discloses the controller is configured to couple simultaneously into the first wire and into the second wire, signals that are to be transferred to the heart pump (e.g. ¶¶ 21 - “provide … control signals from the module to the device”); however, Romero fails to expressly disclose a converter, which is configured to generate inverted signals from the electrical signals to be transferred to the heart pump or to the controller by way of the first wire, wherein the controller or the heart pump is configured to couple the inverted signals into a second wire of the line.  In the same field of endeavor, Melodia discloses the advantages of converting a signal via inverse algorithms, in order to make the signals suitable for ultrasonic communications with long delay spreads (e.g. ¶¶ 68, 223-225, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute the inverse conversion technique as taught by Melodia, into the device of Romero, in order to yield the predictable results of providing a preprocessing capable of maintaining the integrity of the signal through delays or interference.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Reichenbach et al. (US 2013/0096364).  Romero fails to expressly disclose the first wire and/or the second wire is connected to a stator of the motor of the heart pump.  In the same field of endeavor, Reichenbach teaches an implantable cardiac pump with a conductor extending through a cable or lead where the individual conductor wire connect to the phase windings of the motor stator (e.g. ¶¶ 82) in order to power the pump.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to substitute the wiring technique as taught by Reichenbach, with the wires running all the way to the stator of the motor, in order to yield the predictable results of providing direct connection and control of the motor without any parasitic losses from indirect connections.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 2016/0064117) in view of Kesler et al. (US 2012/0248888).  Romero fails to expressly disclose the controller or the heart pump comprises an S2D converter.  In the same field of endeavor, Kesler discloses the use of a S2D converter (e.g. ¶¶ 930) in order to shape, modify, filter, process, buffer and the like, signals prior to being input to processors or other converters.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the S2D converter as taught by Kesler, into the device of Romero, in order to provide additional preprocessing function prior to the signal being transmitted to another unit for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792